Title: From Thomas Jefferson to Joseph Fenwick, 22 August 1793
From: Jefferson, Thomas
To: Fenwick, Joseph



Sir
Philadelphia Aug. 22. 1793.

I have just received your favor of May 16. and at the same time learnt the arrival of my wine at Baltimore, from which place I have ordered it to Virginia, whither I shall follow it finally at the close of the year. I thank you for your attention to the commission, and your bill on me shall be honored, it being more convenient to me to pay it here than remit. I had avoided writing to you because I was quite uncertain whether you had drawn on Donald & Burton. Commissions which I gave at the same time to others, and were drawn immediately were paid, but I knew that if you had postponed it, it would be too late. Under this uncertainty I did not know whether to remit to you or not. As it is, it is in the way which suits me best. I shall probably trouble you annually, and would be obliged to you to inform me of the different places and channels of payment which may suit you, that I may always adopt that which is most convenient at the time. I am with great esteem Sir Your most obedt. servt

Th: Jefferson

